Exhibit 10.84

2009 Executive Officer Compensation Arrangements

 

Executive Officer

   2009 Base Salary
Rate ($)

Bruce C. Cozadd
Chairman and Chief Executive Officer

   421,200

Samuel R. Saks, M.D. (1)
Former Chief Executive Officer

   421,200

Robert M. Myers
President

   399,600

Carol A. Gamble
Senior Vice President, General Counsel and Corporate Secretary

   339,150

Janne L. T. Wissel
Senior Vice President and Chief Regulatory Officer

   321,300

Joan E. Colligan
Principal Accounting Officer and Acting Principal Financial Officer

   210,000

 

(1)

Dr. Saks resigned his position with the company effective April 3, 2009 and has
not received any compensation since that date. Dr. Saks executed a consulting
agreement with us effective April 4, 2009 through April 3, 2010, but to date has
not performed any consulting for us pursuant to that agreement.